UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (X) Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2011 or () Transition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the transition period from 0-23863 (Commission File Number) PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) Pennsylvania 23-2391852 (State of incorporation) (IRS Employer ID Number) 82 Franklin Avenue, Hallstead, PA (Address of principal executive offices) (Zip code) (570) 879-2175 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months or for such shorter period that the registrant was required to submit and post such files.Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerX Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes No X APPLICABLE ONLY TO CORPORATE REGISTRANTS: Indicate the number of shares outstanding of the registrant’s common stock, as of the latest practicable date: 3,134,456 at July 29, 2011. Page 1 of 48 Exhibit index on page 44 PEOPLES FINANCIAL SERVICES CORP. FORM 10-Q For the Quarter Ended June 30, 2011 Contents Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets at 3 June 30, 2011 and December 31, 2010 Consolidated Statements of Income and Comprehensive Income 4 for the Three and Six Months Ended June 30, 2011 and 2010 Consolidated Statements of Changes in Stockholders’ Equity 5 for the Six Months Ended June 30, 2011 and 2010 Consolidated Statements of Cash Flows 6 for the Six Months Ended June 30, 2011 and 2010 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of 26 Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 PART II OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults upon Senior Securities 41 Item 4. Removed and Reserved 41 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures 43 2 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Dollars in thousands, except per share data) ASSETS: June 30, 2011 December 31, 2010 Cash and due from banks $ $ Interest-bearing balances with banks Federal funds sold Investment securities available-for-sale Loans held for sale 92 30 Loans, net Less:allowance for loan losses Net loans Premises and equipment, net Accrued interest receivable Other assets Total assets $ $ LIABILITIES: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings Long-term debt Accrued interest payable Other liabilities Total liabilities STOCKHOLDERS' EQUITY: Common stock, par value $2.00, authorized 12,500,000 shares, issued 3,341,251 shares Capital surplus Retained earnings Accumulated other comprehensive income (loss) ) Less:Treasury stock, at cost, held: June 30, 2011, 197,595 shares; December 31, 2010, 199,520 shares Total stockholders' equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 3 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) (Dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 INTEREST INCOME: Interest and fees on loans: Taxable $ Tax-exempt Interest and dividends on investment securities available-for-sale: Taxable Tax-exempt Dividends 8 13 17 26 Interest on interest-bearing balances with banks 3 1 5 2 Interest on federal funds sold 11 8 13 12 Total interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 76 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NONINTEREST INCOME: Service charges, fees and commissions Wealth management income 99 Mortgage banking income 98 63 Net gains on sale of investment securities available-for-sale 2 12 Other than temporary investment equity securities impairment ) Net gains (loss) on sale of other real estate ) ) Total noninterest income 2,423 NNONINTEREST EXPENSE: Salaries and employee benefits expense Net occupancy and equipment expense Other expenses Total noninterest expense Income before income taxes Provision for income tax expense Net income OTHER COMPREHENSIVE INCOME: Unrealized gains on investment securities available-for-sale Reclassification adjustment for gains included in net income (2 ) Reclassification adjustment for other than temporary impairment 84 Income taxes related to other comprehensive income Other comprehensive income, net of income taxes Comprehensive income $ PPER SHARE DATA: Earnings (basic) $ Earnings (dilutive) $ 0.97 Cash dividends declared $ See Notes to Consolidated Financial Statements 4 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) (Dollars in thousands, except per share data) Common Stock Capital Surplus Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance, December 31, 2010 $ ) $ ) $ Net income Other comprehensive income, net of income taxes Dividends declared:$0.40 per share ) ) Treasury stock purchased:5,500 shares ) ) ) Treasury stock issued:7,425shares 4 Balance, June 30, 2011 $ ) $ Balance, December 31, 2009 $ ) $ ) $ Net income Other comprehensive income, net of income taxes Dividends declared:$0.39 per share ) ) Treasury stock issued:4,900 shares 18 85 Balance, June 30, 2010 $ ) $ ) $ See Notes to Consolidated Financial Statements 5 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Dollars in thousands, except per share data) Six Months Ended CASH FLOWS FROM OPERATING ACTIVITIES June 30, 2011 June 30, 2010 Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of premises and equipment Amortization of intangibles Provision for loan losses (Gain) loss on sale of other real estate ) 47 Net amortization of investment securities available-for-sale 90 Amortization of deferred loan costs Gains on sales of investment securities available-for-sale ) ) Other than temporary security impairment 84 Net gains on sale of loans ) ) Net earnings on investment in life insurance ) ) Gain from investment in life insurance ) Net change in: Loans held for sale 84 ) Accrued interest receivable ) ) Other assets Accrued interest payable (4 ) ) Other liabilities ) Net cash provided by operating activities CCASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sales of investment securities available-for-sale Proceeds from repayments on investment securities available-for-sale Purchases of investment securities available-for-sale ) ) Net decrease in investments in restricted stock Net increase in loans ) ) Purchases of premises and equipment ) ) Proceeds from investment in life insurance Purchases of investment in life insurance ) Proceeds from sale of other real estate Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Cash dividends paid ) ) Net increase in deposits Repayment of long-term debt ) ) Net increase (decrease) in short-term borrowings ) Purchases of treasury stock ) Issuance of treasury stock Net cash provided by financing activities Net increase in cash and cash equivalents CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES Cash paid during the period for: Interest $ $ Income taxes ) Noncash items: Transfers from loans to foreclosed real estate See Notes to Consolidated Financial Statements 6 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements ofPeoples Financial Services Corp, and subsidiaries (collectively, the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article10-01 of RegulationS-X. In the opinion of management, all normal recurring adjustments necessary for a fair presentation of the financial position and results of operations for the periods presented have been included. All significant intercompany balances and transactions have been eliminated in consolidation. Prior-period amounts are reclassified when necessary to conform with the current year’s presentation. These reclassifications did not have any effect on the operating results or financial position of the Company. The operating results and financial position of the Company for the three and six months ended and as of June 30, 2011, are not necessarily indicative of the results of operations and financial position that may be expected in the future. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported periods. Actual results could differ from those estimates. For additional information and disclosures required under GAAP, reference is made to the Company’s Annual Report on Form 10-K for the period ended December31, 2010. In preparing these consolidated financial statements, the Company evaluated the events and transactions that occurred after June 30, 2011 through the date these consolidated financial statements were issued. 7 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) 2.EARNINGS PER SHARE The following table sets forth the computation of basic and diluted earnings per share: Three months ended Net Income Average Common Shares Outstanding EPS June 30, 2011: Basic EPS $ $ Diluted EPS $ $ June 30, 2010: Basic EPS $ $ Diluted EPS $ $ Six months ended June 30, 2011: Basic EPS $ $ Diluted EPS $ $ June 30, 2010: Basic EPS $ $ Diluted EPS $ $ Stock options for 9,113 and 9,970 shares of common stock were not considered in computing diluted earnings per share for the three and six months ended June 30, 2011 and 2010, respectively, because they were anti-dilutive. 8 PEOPLES FINANCIAL SERVICES CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) 3.INVESTMENT SECURITIES AVAILABLE-FOR-SALE At June 30, 2011 and December 31, 2010, the amortized cost and fair values of securities available-for-sale are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value June 30, 2011 U.S. Government agencies and sponsored enterprises $ $ $
